        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 1 of 45




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 MV3 PARTNERS LLC,                                   §
                                                     §     Civil Action No.: 6:18-cv-308-ADA
                                                     §
                 Plaintiff,                          §
                                                     §     JURY TRIAL DEMANDED
 v.                                                  §
                                                     §
 ROKU, INC.,                                         §
                                                     §
                 Defendant.                          §




                      PROPOSED JOINT FINAL PRETRIAL ORDER

       The Pretrial Conference is scheduled for May 20, 2020 at 9:00 a.m. in Waco, Texas.

Pursuant to the Court’s Scheduling Order (Dkt. 51) and Rule 16 of the Federal Rules of Civil

Procedure, Plaintiff MV3 Partners LLC (“MV3”) and Defendant Roku, Inc. (“Roku”)

(collectively, “Parties”) submit this Joint Final Pretrial Order. Subject to the other rulings made

at the Pretrial Conference, the Court enters this Order.

A.     COUNSEL FOR THE PARTIES

       Attorneys for Plaintiff MV3 Partners LLC:

           J. Mark Mann (Texas Bar No. 12926150)
           mark@themannfirm.com
           G. Blake Thompson (Texas Bar No. 24042033)
           blake@themannfirm.com
           MANN | TINDEL | THOMPSON
           300 W. Main Street
           Henderson, Texas 75652
           913 Franklin Ave., Suite 201
           Waco, Texas 76701
           Telephone: (903) 657-8540
           Facsimile: (903) 657-6003

           Andy Tindel (Texas Bar No. 20054500)


                                                 1
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 2 of 45



  atindel@andytindel.com
  MANN | TINDEL | THOMPSON
  112 E. Line Street, Suite 304
  Tyler, Texas 75702
  Telephone: (903) 596-0900
  Facsimile: (903) 596-0909

  Craig D. Cherry (Texas Bar No. 24012419)
  ccherry@haleyolson.com
  HALEY & OLSON, P.C.
  100 N. Ritchie Road, Suite 200
  Waco, Texas 76712
  Telephone: (254) 776-3336
  Facsimile: (254) 776-6823

  Jonathan K. Waldrop (CA Bar No. 297903)
  jwaldrop@kasowitz.com
  Darcy L. Jones (CA Bar No. 309474)
  djones@kasowitz.com
  Marcus A. Barber (CA Bar No. 307361)
  mbarber@kasowitz.com
  John W. Downing (CA Bar No. 252850)
  jdowning@kasowitz.com
  Heather S. Kim (CA Bar No. 277686)
  hkim@kasowitz.com
  Jack Shaw (CA Bar No. 309382)
  jshaw@kasowitz.com
  ThucMinh Nguyen (CA Bar No. 304382)
  (Admitted pro hac vice)
  tnguyen@kasowitz.com
  KASOWITZ BENSON TORRES LLP
  333 Twin Dolphin Drive, Suite 200
  Redwood Shores, California 94065
  Telephone: (650) 453-5170
  Facsimile: (650) 453-5171

  Paul G. Williams (GA Bar No. 764925)
  (Admitted pro hac vice)
  pwilliams@kasowitz.com
  KASOWITZ BENSON TORRES LLP
  1349 West Peachtree Street N.W., Suite 1500
  Atlanta, Georgia 30309
  Telephone: (404) 260-6080
  Facsimile: (404) 260-6081


  Attorneys for Defendant Roku, Inc.:

  David N. Deaconson
  Texas Bar No. 05673400


                                    2
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 3 of 45




           PAKIS, GIOTES, PAGE & BURLESON, P.C.
           P.O. Box 58
           Waco, Texas 76703-0058
           (254) 297-7300
           deaconson@pakislaw.com

           Richard D. Milvenan
           Texas Bar No. 14171800
           McGINNIS LOCHRIDGE LLP
           600 Congress Avenue, Suite 2100
           Austin, Texas 78701
           (512) 495-6000
           rmilvenan@mcginnislaw.com

           Darryl Adams
           Texas Bar No. 00796101
           SLAYDEN GRUBERT BEARD LLC
           401 Congress Ave., Ste. 1650
           Austin, Texas 78701
           dadams@sgbfirm.com

           Alexander J. Hadjis (pro hac vice)
           Lisa M. Mandrusiak (pro hac vice)
           Michael D. West (pro hac vice)
           Tia D. Fenton (pro hac vice)
           W. Todd Baker (pro hac vice)
           OBLON, MCCLELLAND, MAIER
           & NEUSTADT, L.L.P.
           1940 Duke Street
           Alexandria, VA 22314
           (703) 413-3000
           ahadjis@oblon.com
           lmandrusiak@oblon.com
           mwest@oblon.com
           tfenton@oblon.com
           wtbaker@oblon.com

B.     STATEMENT OF JURISDICTION

       This Court has subject matter jurisdiction of the action under Title 28, U.S.C. §§ 1331

and 1338(a), because this action arises under the Patent Laws of the United States, 35 U.S.C.

§ 1 et seq. Subject matter jurisdiction, personal jurisdiction, and venue under 28 U.S.C. §§

1391(b) and 1400(b) are not disputed in this case.



                                                3
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 4 of 45




C.      NATURE OF ACTION

         1.      MV3’s Position

        MV3 alleges that Roku has directly infringed U.S. Patent No. 8,863,223 (“the ’223

Patent”), either literally and/or under the doctrine of equivalents, and has indirectly infringed

the ’223 Patent by inducing infringement by others. MV3 is asserting claims 1, 15, 21, 23, 30,

32, 33, and 53 of the ’223 Patent (the “Asserted Claims”). The accused products in this case

are the Roku Ultra, Roku Express, Roku Express+, Roku Premiere, Roku Premiere+, Roku

Streaming Stick, Roku Streaming Stick+, and Roku Smart Soundbar (“Roku Accused

Players”), and Roku TVs (collectively, the “Roku Accused Products”).

        MV3 contends that Roku is precluded from asserting the defenses of prosecution

history estoppel and claim limitation vitiation because Roku failed to raise them in its

pleadings, during fact discovery, expert reports, or during expert discovery. See MV3’s

Motion in Limine No. 4 to Exclude Certain References to Arguments Relating to Non-

Infringement and Invalidity at 2-5. MV3 also contends that Roku waived the lack of written

description defense as it did not raise it in its claim construction briefing or at the July 19, 2019

Markman hearing. (Dkts. 65, 72, 76, and 83.)

        MV3 seeks damages that are adequate to compensate it for Roku’s infringement, but in

no event less than a reasonable royalty, which (1) may take the form of a lump sum amount

constituting a paid up royalty for the life of the ’223 Patent, or (2) may be based on the

application of a royalty rate to a royalty base in which the royalty rate may take the form of (a)

a percentage royalty rate (or rates) or (b) a per-unit royalty rate (or rates). MV3 also seeks

prejudgment interest from the date of infringement to the date of judgment, an on-going royalty

for future infringement, any supplemental damages as appropriate, post-judgment interest and

costs pursuant to 35 U.S.C. § 284, and attorneys’ fees pursuant to 35 U.S.C. § 285.


                                                   4
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 5 of 45




        2.      Roku’s Position

       Roku alleges that it does not infringe, directly or indirectly, any of claims 1, 15, 21, 23,

30, 32, 33, and 53 of the ’223 Patent, literally or under the doctrine of equivalents. Roku also

alleges that prosecution history estoppel and claim limitation vitiation prevent MV3 from

relying on the doctrine of equivalents. Roku is entitled to findings and declaratory judgments

of non-infringement of each of the asserted claims.

       Roku further alleges that the claims of the ’223 Patent are invalid as anticipated,

obvious, and for violating the written description requirement. Roku also alleges that the ’223

Patent is unenforceable by virtue of MV3’s inequitable conduct in the preparation and

prosecution of the patent. Roku is entitled to findings and declaratory judgments of invalidity

of each of the asserted claims and unenforceability of the ’223 Patent.

       MV3 is not entitled to an award of damages. In the event Roku is found to infringe an

asserted claim that is not invalid and not unenforceable, damages, if any, are limited to a

reasonable running royalty applied up to the date of trial and are limited to the value of the

infringing Roku player and/or Roku TV products apportioned down to a reasonable royalty to

account for the accused screen mirroring and/or DIAL features supported by those products.

       Roku requests its costs, expenses, and attorney fees, including those based on a finding

that this is an exceptional case under 35 U.S.C. § 285.

D.     CONTENTIONS OF THE PARTIES

        1.      MV3’s Statement of Contentions

       By providing these contentions, MV3 does not concede that all of these issues are

appropriate for trial. In addition, MV3 does not waive any of its pending motions in limine.

       a.     MV3 is the owner of all rights, title, and interest in and to the ’223 Patent and

possesses all rights of recovery under the ’223 Patent.


                                                  5
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 6 of 45




       b.     Claims 1, 15, 21, 23, 30, 32, 33, and 53 of the ’223 Patent are at issue and

asserted in this case against Roku, Inc.

       c.     MV3 accuses the following Roku media player products: Roku Ultra, Roku

Express, Roku Express+, Roku Premiere, Roku Premiere+, Roku Streaming Stick, Roku

Streaming Stick+, and Roku Smart Soundbar, and Roku TVs of infringing its ’223 Patent.

       d.     In March 2014, Roku first released Roku Accused Players with screen mirroring

and casting (“the accused functionalities”).

       e.     In August 2014, Roku TVs with the accused functionalities were released.

       f.     MV3 contends that Roku has directly infringed claims 1, 15, 21, 23, 30, 32, 33,

and 53 of the ’223 Patent under 35 U.S.C. § 271(a), literally and/or under the doctrine of

equivalents, by making, using, offering for sale, and/or selling, or importing into the United

States the Roku Accused Products.

       g.     MV3 contends that Roku has indirectly infringed claims 1, 15, 21, 23, 30, 32,

33, and 53 of the ’223 Patent under 35 U.S.C. § 271(b), by inducing the infringement of others,

including end users, third-party developers, and Roku’s service operators through licensing

relationships and partners through Roku’s Roku TV licensing program, in making, using,

offering to sell, and/or selling the Roku Accused Products and services in an infringing manner.

For example, Roku is actively inducing infringement of others by providing live TV streaming

third-party apps, integrating Roku’s infringing technology into third-party Smart TVs, and

providing user manuals, access to support, training, and instructions for its infringing products.

As another example, Roku has provided its partners with technical documents that instruct the

partners on how to design and manufacture infringing Roku TVs.

       h.     MV3 asserts that the ’223 Patent is directed to a device that combines the




                                                  6
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 7 of 45




functionality of a set top box and a mobile communication system. The device receives media

content from a mobile device through a wired or wireless connection, upconverts the media

content to the maximum allowable display resolution for the connected display device, and

transmits the upconverted media content to the connected display device through a wired or

wireless connection.

       i.     MV3 contends that each Roku Accused Product provides the functionality of a

set top box and a mobile communication system. Each Roku Accused Product receives media

content from a mobile device, upconverts the media content to the maximum allowable display

resolution for the display device, and transmits the upconverted media content for displaying.

Each Roku Accused Product also receives television content, renders it, and transmits it for

displaying.

       j.     The ’223 Patent discloses that various prior art references attempted to combine

the functionality of a set top box and a mobile phone but had very limited applications. (’223

Patent at 1:65-2:28.) It also explains that there were limitations such as insufficient bandwidth

to support 1080p resolution (full HD). (’223 Patent at 2:30-46.)

       k.     The set top box taught by the ’223 Patent claims a technical solution to such

problems by combining the functionality of a set top box and a mobile communication system

such that content intended for a mobile phone can be upconverted for display on a larger

display. (’223 Patent at 2:53-62.)

       l.     MV3 contends that the inventions embodied by the Asserted Claims of the ’223

Patent are entitled to the priority date of December 31, 2008.

       m.     The patented technology at issue in this case relates to screen mirroring and

casting that allow users to stream media content from their mobile device that is upconverted




                                                 7
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 8 of 45




and then sent to a display device by screen mirroring or casting content displayed on the mobile

device (“accused casting functionalities”).

        n.     MV3 asserts that the Roku Accused Products implement the accused casting

functionalities.

        o.     Roku’s product literature and websites describing the accused casting

functionalities are substantially identical across all of the Roku Accused Products. Roku’s

source code production also demonstrates that the Roku Accused Products all behave

substantially the same with respect to the relevant functionality. Of note, Roku produced only

one set of source code for all Roku Accused Products.1

        p.     Each of the Roku Accused Products practices the ’223 Patent at least because

they implement the accused casting functionalities, implement adaptive protocols, upconvert

media content from the mobile device, and transmit the upconverted media content for

displaying.

               i.      For example, the ’223 Patent discloses a mobile set top box, which the

Court construed to mean “a device that combines the functionality of a set top box and a mobile

communication system.” The Roku Accused Products each contain functionality that works

as a mobile set top box. See, e.g., [ROKU00009465-ROKU00009559 at ROKU00009532].

Moreover, the Roku Accused Products combine the functionality of a set top box and a mobile

communication system.

              ii.      The ’223 Patent discloses a mobile device input that receives media

content from the mobile computing device (e.g., mobile phone) accepted in the docking port.




1
  Per Paragraph E(1) below, the Parties stipulate that the source code Roku produced in this case
is representative of the source code of all Roku Accused Products.


                                                 8
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 9 of 45




(’223 Patent, Claim 1.) Each of the Roku Accused Products includes a mobile device input

(e.g., an input allowing for a wireless connection between the Roku Accused Players and

mobile device, and the Roku TV and mobile devices), and receives media content (e.g.,

recorded video received by communication means such as email, downloading, or streaming

from the Internet; and video obtained through Applications, such as Hulu Live, Netflix, and

YouTube, which are available via the Google Play Store) from the mobile computing device

(e.g., mobile phone) accepted in the docking port.           See, e.g., MV3_ROKU0006063-

MV3_ROKU0006067.

            iii.       The ’223 Patent discloses a television signal input that receives at least

one type of television signal. (’223 Patent, Claim 1.) Each of the Roku Accused Products

includes a television signal input (e.g., input allowing for a wireless connection between the

Roku Accused Players and a network, and the Roku TV and a WiFi network) that receives at

least one type of television signal (e.g., live streaming of television content obtained through

applications on the Roku Streaming Media Devices and Roku TV, such as Hulu Live, Netflix,

and YouTube, which are available on the Roku Streaming Media Device and Roku TV; and/or

live-streaming of television content received from the RF coaxial interface on Roku TV).

Additionally, Roku TVs include a tuner input.

            iv.        The ’223 Patent discloses an upconversion process from the mobile

computing device to a separate display device of media content. (’223 Patent, Claim 1.) Each

of the Roku Accused Devices has a process that is enabled to execute an upconversion process

(e.g., video upscaling from 720p to 1080p HD and/or from 1080p HD to 4K resolution) of

media content from a mobile computing device (e.g., mobile phone), and to transmit the




                                                 9
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 10 of 45




upconverted media to a separate display device (e.g., an LCD display; an LED display of the

TCL 50” Roku TV).

       q.      Roku actively induces infringement by encouraging the infringement of the

Roku Accused Products by third parties, including, for example, its partners and end-users.

              i.      For example, Roku provides its OEM partners with technical materials

that instruct Roku’s partners on how to design and manufacture Roku TVs. Further, Roku’s

licensing agreements with OEMs provide Roku with control over the technical design and

appearance of the product.

             ii.      Roku TV also includes certain components that are configured by Roku

to infringe the ’223 Patent and that are, subsequently, implemented by licensed OEMs in Roku

TV.

            iii.      Moreover, Roku instructs end-users of Roku TV on how to use the

accused casting functionalities and cast media content from mobile phones to Roku TV. See,

e.g., MV3_ROKU0006063- MV3_ROKU0006067.

            iv.       Further, Roku instructs developers on how to implement software

and/or applications (such as Channels) that practice the accused functionalities and encourages

third-parties to offer channels on the Roku OS.

             v.       Roku knew or should have known that such encouragement would

induce infringement. Such induced infringement occurred at least since Roku became aware

of the ’223 Patent.

       r.     MV3 contends that it has been damaged by Roku’s conduct and is entitled to

damages adequate to compensate for the infringement by Roku, but in no event less than a

reasonable royalty, which (1) may take the form of a lump sum amount constituting a paid up




                                                  10
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 11 of 45




royalty for the life of the ’223 Patent, or (2) may be based on the application of a royalty rate

to a royalty base in which the royalty rate may take the form of (a) a percentage royalty rate

(or rates) or (b) a per-unit royalty rate (or rates), together with prejudgment interest from the

date of infringement to the date of judgment, an on-going royalty for future infringement, any

supplemental damages as appropriate, enhanced damages pursuant to 35 U.S.C. § 284,2 and

post-judgment interest and costs as fixed by the Court.

       s.     MV3 contends that this case is exceptional and MV3 is entitled to its costs,

expenses, and reasonable attorney fees pursuant to 35 U.S.C. § 285.

       t.     MV3 contends that Roku’s affirmative defenses, Roku’s declaratory judgment

counterclaims alleging the ’223 Patent is not infringed and invalid, and Roku’s counterclaim

alleging inequitable conduct, are without merit.

       u.     MV3 contends that Roku is not entitled to recover its attorney’s fees, costs

(including expert witness fees), expenses incurred in this action, or pre-judgment interest.

       v.     MV3 contends that jurisdiction is proper in this Court.

       w.     MV3 contends that venue is proper in the United States District Court for the

Western District of Texas.3

        2.      Roku’s Statement of Contentions

       a.      Roku contends that it has not directly, under 35 U.S.C. § 271(a), or indirectly,

under 35 U.S.C. § 271(b), infringed claims 1, 15, 21, 23, 30, 32, 33, and 53 of the ’223 Patent,

literally and/or under the doctrine of equivalents, by making, using, offering for sale and/or




2
 Dkt. 5 at ¶ 33.
3
 On June 25, 2019, the Court denied Roku’s Motion to Transfer Venue to the Northern District of
California. Dkt. 74.


                                                   11
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 12 of 45




selling, and/or importing into the United States the Roku Accused Products or by inducing

others to infringe.

       b.       Roku contends that the two accused functionalities, screen mirroring and DIAL,

are fundamentally different operations. Further, Roku’s player products and Roku TVs are

designed and operate differently. In order to prove infringement, MV3 must prove that every

one of the many limitations contained in each of the 18 subparagraphs of claim 1 is met for

each of the accused functionalities when operated within each of the Accused Products.

       c.       Roku contends that it has not directly infringed claim 1 for at least the following

reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players and Roku

TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   A mobile set top box comprising:

                      o Roku players and Roku TVs are not mobile set top boxes because they
                        do not combine the functionality of a set top box and a mobile
                        communication system

                      o Roku TVs do not function as an intermediary device/conduit to receive
                        signals and output a signal to different display devices

                      o Roku TVs are not portable

                      o Roku players do not receive television signals and mobile content

            •   a docking port configured to accept a mobile computing device that has a native

                resolution of a first size format and receives media content from at least two

                different types of communications networks

                      o Roku devices do not have a docking port

                      o Roku devices do not have a docking port configured to accept the
                        mobile computing device

            •   a mobile device input that receives media content from the mobile computing

                device accepted in the docking port


                                                  12
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 13 of 45




         o Roku devices do not have a docking port

         o Roku devices do not involve a mobile computing device accepted in the

             docking port

         o Roku devices operating DIAL do not receive media content from a

             mobile computing device

  •   a television signal input that receives at least one type of television signal

         o Roku players do not receive television signals and do not have a
           television signal input

  •   a video processor configured to receive and process the media content from the

      mobile device input, the video processor including adaptive circuitry to process

      the media content transmitted from unicast and multicast broadcasts, and the

      video processor including circuitry and instructions operable to process a

      predefined protocol stack of video packets forming at least a portion of the

      media content

         o Roku devices do not process multicast or multicast broadcasts

         o Roku devices do not have adaptive circuitry

         o Roku devices do not have adaptive circuitry to process media content
           from unicast and multicast broadcasts

         o Roku devices operating DIAL do not have a video processor that is
           configured to receive and process media content, video packets
           forming a portion of the media content, from the mobile device input

  •   execute an upconversion process by processing first media content from the

      mobile computing device, wherein the first media content includes digital video

      image information comprising a series of digital video frames, and is modified

      for display on a display device that is separate from the mobile set top box, the

      display device having a native display resolution of a second size format that is


                                        13
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 14 of 45




      larger than the first size format of the mobile computing device, the

      upconversion process further comprising:

         o Roku TVs do not have a display device separate from mobile set top
           box

         o Roku devices operating DIAL do not execute an upconversion process
           by processing media content from the mobile computing device,
           wherein the first media content includes digital video image
           information comprising a series of digital video frames, and is modified
           for display on a display device

  •   receiving the first media content in the first size format from the mobile device

      input

         o Roku devices operating DIAL do not receive media content from a
           mobile device input

         o Roku devices operating DIAL do not receive media content from a
           mobile computing device

  •   querying the mobile computing device to determine the first size format

         o Roku devices do not query the mobile computing device to determine
           its native resolution

         o Roku devices do not query the mobile computing device

         o Roku devices do not determine the first size format of the mobile
           computing device

         o Roku devices do not determine the native resolution of the mobile
           computing device

  •   querying the display device

         o Roku TVs do not query a display device

         o Roku devices do not query the display device

         o Roku devices do not query the display device to determine the native
           resolution the display device




                                       14
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 15 of 45




  •   determining the native display resolution of the second size format of the

      display device based on a response resulting from the query of the display

      device

         o Roku devices do not determine the native display resolution of the
           second size format of the display device based on a response resulting
           from a query of a display device

         o Roku devices do determine the native resolution a display device

  •   authenticating the validity of a user associated with the mobile computing

      device

         o Roku devices do not perform user authentication

         o Roku devices do not authenticate the validity of a user

         o Roku devices do not authenticate the validity of a user associated with
           a mobile computing device

  •   determining, based on the validity of the user, that the received first media

      content is permitted to be provided to the display device

         o Roku devices do not determine, based on the validity of the user, that
           the received media content is permitted to be provided to a display
           device

  •   upscaling the received first media content from the first size format to the

      second size format to generate upconverted first media content, wherein

      upscaling includes increasing a total number of horizontal and vertical pixels in

      each video frame of the series of digital video frames so that pixel dimensions

      in each video frame match the native display resolution of the second size

      format of the display device

         o Roku devices do not perform upscaling in this prescribed manner

         o Roku devices operating DIAL do not upscale media content from a
           mobile computing device, wherein upscaling includes increasing a total


                                       15
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 16 of 45




               number of horizontal and vertical pixels in each video frame of a series
               of digital video frames so that pixel dimensions in each video frame
               match the native display resolution of the second size format of the
               display device

  •   render a television signal into second media content for display on the display

      device

         o Roku players do not render a television signal

         o Roku TVs render a television signal media content for display on a
           display device

  •   receiving the television signal from the television input

         o Roku players do not have a television signal input

         o Roku players do not receive television signals

  •   decoding the television signal into second media content

         o Roku players do not decode television signals

  •   rendering the second media content based on the native display resolution of

      the display device to generate rendered second media content

         o Roku players do not render second media content

         o Roku players do not render second media content based on the native

               display resolution of the display device to generate rendered second

               media content

         o Roku TVs do render second media content based on the native display

               resolution of a display device

  •   an output configured to deliver the upconverted first media content and the

      rendered second media content from the mobile set top box to the display device




                                        16
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 17 of 45




                   o Roku players do not have an output configured to deliver upconverted

                       first media content and rendered second media content from a mobile

                       set top box

                   o Roku players do not have an output configured to deliver rendered

                       second media content

                   o Roku TVs do not have an output configured to deliver upconverted first

                       media content and rendered second media content from mobile set top

                       box to display device

                   o Roku devices operating DIAL do not have an output configured to

                       deliver upconverted first media content from a mobile set top box

       d.       Roku contends that it has not directly infringed claim 15 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   The mobile set top box of claim 1, wherein the upconverted first media content

                is generated in real time

                   o In addition to the non-infringement reasons outlined, above, for claim

                       1, Roku devices do not generate first media content in real time

                   o In addition to the non-infringement reasons outlined, above, for claim

                       1, Roku devices operating DIAL do not generate first media content

       e.       Roku contends that it has not directly infringed claim 21 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):




                                                17
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 18 of 45




            •   The mobile set top box of claim 2, wherein the mobile phone communicates

                with the set top box via a first wireless or wired connection, and the display

                device communicates with the set top box via a second wireless or wired

                connection

                   o Roku devices do not infringe for the reasons outlined, above, for claim

                       1

       f.       Roku contends that it has not directly infringed claim 23 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   The mobile set top box of claim 1, wherein the set top box comprises one or

                more connectivity ports configured to accept a wired connection that couples to

                the display device

                   o Roku devices do not infringe for the reasons outlined, above, for claim

                       1

       g.       Roku contends that it has not directly infringed claim 30 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   Roku devices do not infringe for the reasons outlined, above, for claim 1

       h.       Roku contends that it has not directly infringed claim 32 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   Roku devices do not infringe for the reasons outlined, above, for claim 1




                                                18
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 19 of 45




            •   an interactive multimedia processor integrated within the video processor, the

                interactive multimedia processor including circuitry and instructions to interact

                with at least one of a video on demand storage device, an electronic

                programming guide, and a digital rights management server

                   o Roku devices do not have an interactive multimedia processor

                       integrated within the video processor, the interactive multimedia

                       processor including circuitry and instructions to interact with at least

                       one of a video on demand storage device, an electronic programming

                       guide, and a digital rights management server

       i.       Roku contends that it has not directly infringed claim 33 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   The mobile set top box of claim 32, wherein the predefined protocol stack of

                video packets forming at least a portion of the media content includes at least

                one of MPEG video packets, real-time transport protocol (RTP) packets, user

                datagram protocol (UDP) packets, internet protocol (IP) packets, and DVB-H

                data

                   o Roku devices do not infringe for the reasons outlined, above, for claim

                       32

       j.       Roku contends that it has not directly infringed claim 53 for at least the

following reasons (all references to Roku players, Roku TVs, and Roku devices (Roku players

and Roku TVs) refer to each operating the accused screen mirroring and DIAL features):

            •   Roku devices do not infringe for the reasons outlined, above, for claim 32




                                                 19
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 20 of 45




       k.       Roku contends that Roku players and Roku TVs do not infringe any claims

under the doctrine of equivalents. MV3 relies on the doctrine of equivalents against the DIAL

operation for the following limitations:

            •   “receiving the first media content in the first size format from the mobile device

                input”

            •   “querying the mobile computing device to determine the first size format”

       l.       Roku also contends that the doctrine of equivalents is inapplicable for each of

those limitations, because the limitations were added for patentability purposes and

prosecution history estoppel prevents the doctrine from being applied to the limitations.

Further, Roku contents that the doctrine of equivalents is not applicable under the doctrine of

claim vitiation.

       m.       Roku contends that it has not induced infringement because direct infringement

cannot be proven. Further, if a finding of direct infringement is entered, Roku contends that it

has not induced infringement because it had no knowledge of the ’223 patent prior to the suit

was filed, and, in addition, it cannot be shown that Roku knew or knows that the acts of others

that MV3 alleges Roku induced constitute patent infringement.

       n.       Roku contends that each of the Asserted Claims of the ’223 Patent are invalid

under 35 U.S.C. §§ 102 and/or 103, at least based on the following prior art references:

            •   Austerlitz

                   o U.S. Patent Pub. No. 2008/0263621 to Austerlitz et al., Set Top Box with

                         Transcoding Capabilities, filed Apr. 17, 2007

            •   Wright-Riley (I)




                                                 20
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 21 of 45




            o U.S. Patent Pub. No. 2009/0163139 to Wright-Riley, Apparatus and

               Method of Mobile Media Presentation Docking Station for Portable

               Electronic Device, filed Sep. 27, 2005

  •   Chang

            o U.S. Patent Pub. No. 2009/0023395 to Chang et al., Passive Interface

               and Software Configuration for Portable Devices, filed Jan. 2, 2008

  •   Bennett

            o U.S. Patent Pub. No. US 2006/0031889 to Bennett et al., Video

               Processing System with Simultaneous Multiple Outputs Each with

               Unique Formats, filed Oct. 11, 2005

  •   Toyama

            o U.S. Patent Pub. No. 2006/0259942 to Toyama et al., Phone-to-Mobile

               Connection Device, filed May 13, 2005

  •   Mukerji

            o U.S. Patent Pub. No. 2009/0293088 to Mukerji et al., System and

               Methods for Remote Access to Programming Information, filed May 23,

               2008

  •   Tee

            o U.S. Patent Pub. No. 2006/0203758 to Tee et al., Mobile Terminal for

               Relaying Multimedia Data to an External Display Device, filed Sep. 27,

               2005

  •   Matsubara




                                       21
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 22 of 45




                  o European Patent App. No. 1175069 to Matsubara et al., Mobile

                     Communication Network Adapter, filed Feb. 14, 2001


       o.     Roku contends that the prior art can be applied to the claims to prove

anticipation and obviousness as shown:


                                    Primary           Secondary
                  Claim             Reference         Reference(s)
                  Independents
                                                                 -
                                         Austerlitz   Chang + Bennett
                                                      Toyama + Bennet
                                           Tee        Austerlitz + Chang
                       1, 30
                                         Matsubara    Bennet
                                                                 -
                                     Wright-Riley     Chang
                                                      Mukerji
                                                                 -
                                         Austerlitz   Chang + Bennett
                                                      Toyama + Bennet
                        32                 Tee        Austerlitz + Chang
                                         Matsubara    Bennett
                                                                 -
                                     Wright-Riley
                                                      Chang
                  Dependents
                                                                 -
                                         Austerlitz   Chang + Bennett
                                                      Toyama + Bennet
                        15
                                         Tee          Austerlitz + Chang
                                      Matsubara       Bennett
                                     Wright-Riley                -
                                                                 -
                                         Austerlitz   Chang + Bennett
                                                      Toyama + Bennet
                   21, 23, 33, 53
                                         Tee          Austerlitz + Chang
                                      Matsubara       Bennett
                                     Wright-Riley                -


                                                22
          Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 23 of 45




                                                          Chang




          p.     Roku contends that the Asserted Claims of the ’223 Patent are invalid under 35

U.S.C. § 112 for failure to comply with the written description requirement. The disclosure of

the application leading to the ’223 Patent does not conveys to a person skilled in the art that

Mr. Abbruzzese had possession at the time the application was filed of the later claimed subject

matter.

          q.     More specifically, during the lengthy prosecution of the patent, the applicant

amended the claims numerous times. On April 10, 2014, the claims were amended to include

a limitation reciting:

          a video processor configured to receive and process the media content from the
          mobile device input, the video processor including adaptive circuitry to process the
          media content transmitted from unicast and multicast broadcasts, and the video
          processor including circuitry and instructions operable to process a predefined
          protocol stack of video packets forming at least a portion of the media content.
          r.     Roku contends that new matter was introduced into the claims by this

amendment, in violation of the written description requirement, at least in relation to the term

“adaptive circuitry.”

          s.     Roku contends that there is no express support in the specification for “adaptive

circuitry.”

          t.     Roku contends that there is no implicit or inherent support in the specification

for the term “adaptive circuitry.”

          u.     Roku also contends that MV3 procured the ’223 Patent through inequitable

conduct, and for that reason the patent is unenforceable. At the time of making the amendment


                                                  23
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 24 of 45




to add the “adaptive circuitry” limitation, MV3 knowingly added new matter and falsely stated

to the U.S. Patent and Trademark Office that the amendment contained no new matter. This

was a but-for material misrepresentation made with an intent to deceive the Patent Office.

       v.      Roku contends that MV3 is not entitled to any damages whatsoever.

       w.      Roku contends that, should the patent be determined to be not invalid, infringed,

and not unenforceable, MV3’s damages calculations are inflated and inaccurate. In particular,

MV3 has presented a complicated matrix of twelve different damages opinion outcomes.

Those twelve outcomes are based on three different approaches — (1) a survey approach; (2)

an average profit per user approach; and (3) a third party app approach. MV3 applies each

approach to a running royalty model and a lump sum model. But, each of these approaches is

premised on fundamental flaws designed to artificially inflate the result.

       x.      Roku contends that, should the patent be determined to be not invalid, infringed,

and not unenforceable, damages, if any, are limited to a reasonable running royalty applied up

to the date of trial and are limited to the value of the Roku player and/or Roku TV products

apportioned down to a reasonable royalty to account for the accused screen mirroring and/or

DIAL features supported by those products.

       y.      Roku contends that MV3 is not entitled to enhanced damages under 35 U.S.C.

§ 284. MV3 has not pled or requested enhanced damages in its complaint or any time prior to

its reference to enhanced damages in this Pretrial Order.

       z.      Roku contends that this case is exceptional and Roku is entitled to its costs,

expenses, and reasonable attorney fees pursuant to 35 U.S.C. § 285.

       aa.     Roku contends that MV3 is not entitled to recover its attorney’s fees, costs

(including expert witness fees), expenses incurred in this action, or pre-judgment interest.




                                                24
          Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 25 of 45




E.        STIPULATIONS AND UNCONTESTED FACTS

          The parties agree to the following stipulations and uncontested facts:

           1.     The Parties’ Statement of Stipulations

          The following facts, through stipulations, shall be without prejudice to any evidentiary

objection: Attached as Exhibit 1 is a copy of the Parties’ Stipulations Regarding Representative

Products. The source code Roku produced in this case is representative of the source code of all

Roku Accused Products.

           2.     The Parties’ Statement of the Court’s Claim Constructions

          Pursuant to the Court’s Claim Construction Order,4 the Court has determined the meanings

of the following terms of the ’223 Patent claims:

                  Claim Term                                          Meaning

    television signal (claims 1 and 30)              plain and ordinary meaning
    docking port (claims 1, 30, and 32)              plain and ordinary meaning
    accepted in (claims 1 and 32)                    plain and ordinary meaning
    configured to accept (claims 1, 23, 32, and      plain and ordinary meaning
    55)
    mobile set top box (all claims)                  a device that combines the functionality of
                                                     a set top box and a mobile communication
                                                     system
    adaptive circuitry (claims 1, 30, and 32)        plain and ordinary meaning
    determining based on the validity of the         plain and ordinary meaning
    user, that the received first
    media content is permitted to be provided
    to the display device (claims 1, 30, 32)
    multicast broadcasts (claims 1, 30, and 32)      plain and ordinary meaning




4
    Dkt. 90.


                                                  25
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 26 of 45




       MV3’s Position

                  Claim Term                                       Meaning

 determining the native display resolution        determining the maximal allowed display
 of the second size format of the display         resolution of the second size format of the
 device based on a response resulting from        display device based on a response
 the query of the display device (claims 1        resulting from a request for information
 and 30)                                          from the display device


       MV3 objects to Roku’s inclusion of any language except for the Court’s construction of

this term. (Dkt. 90).


       Roku’s Position

                  Claim Term                                       Meaning

 determining the native display resolution        determining the maximal allowed display
 of the second size format of the display         resolution of the second size format of the
 device based on a response resulting from        display device based on a response
 the query of the display device (claims 1        resulting from a request for information
 and 30)                                          from the display device

                                                  Roku notes that the Court concluded: “[a]
                                                  POSITA would understand that ‘native
                                                  display resolution’ is not limited to the
                                                  number of horizontal and vertical pixels,
                                                  but also includes whether the display is
                                                  interlaced or progressive, and the areal
                                                  density of the pixels.”


        3.        The Parties’ Statement of Uncontested Facts

       The following facts are admitted and require no proof, and may be read to the jury by

the Court or by either side:

             a.      MV3 Partners LLC is a limited liability company organized and existing

   under the laws of Florida and maintains its principal place of business in Florida.




                                               26
         Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 27 of 45




             b.      Roku, Inc. is a corporation organized and existing under the laws of

     Delaware and maintains a research and development office in Austin, Texas.

             c.      Jared E. Abbruzzese is the sole named inventor of the ’223 Patent. On May

     4, 2011, Mr. Abbruzzese assigned the entire right, title, and interest to the inventions in the

     application that issued as the ’223 Patent to MV3 Partners LLC. Mr. Abbruzzese serves

     as the Managing Member of MV3 Partners LLC.

             d.      The ’223 Patent issued on October 14, 2014 and will expire on October 9,

     2029.

             e.      On October 16, 2018, MV3 Partners LLC filed this patent infringement

     action against Roku, Inc.

F.      CONTESTED ISSUES OF FACT AND LAW

        The Parties identify the following issues of fact that remain to be litigated. To the extent

any issue of law discussed below is deemed to be an issue of fact, it is incorporated into this

section. The Parties reserve the right to identify additional factual or legal issues that may arise,

including issues raised by any further discovery undertaken in this case or the Court’s rulings

on any pending motions or rulings made at the pretrial conference on this action.

        By providing this statement, the Parties do not concede that all of these issues are

appropriate for trial. The Parties also do not waive any of their pending motions.

        •         Infringement

        MV3’s Position

        1.        Whether MV3 has shown by a preponderance of the evidence that Roku Ultra,

Roku Express, Roku Express+, Roku Premiere, Roku Premiere+, Roku Streaming Stick, Roku




                                                   27
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 28 of 45




Streaming Stick+, Roku Smart Soundbar, and Roku TV products5 directly infringe any of the

Asserted Claims of the ’223 Patent.

                a.      To prove direct infringement, MV3 must prove that the Roku Accused

Products practice one or more of the Asserted Claims of the ’223 Patent under either literal

infringement and/or the doctrine of equivalents.

                b.      Literal Infringement: To determine literal infringement, the jury must

compare each of the Roku Accused Products with each Asserted Claim and determine whether

every claim limitation of each Asserted Claim is included in each product. If every limitation

of the claim is included in that product, then it literally infringes that claim.6

                c.      Doctrine of Equivalents Infringement: If the Roku Accused Products

do not literally infringe an Asserted Claim because a limitation is not identically present in the

Roku Accused Products, then MV3 must prove that the Roku Accused Products infringe one

or more of the Asserted Claims under the doctrine of equivalents. Each of the Roku Accused

Products can infringe an Asserted Claim under the doctrine of equivalents if it includes parts

that are identical or equivalent to the particular limitation. A part of a product is equivalent to

a limitation of an Asserted Claim if a person of ordinary skill in the field would think that the

differences between the part and the limitation were not substantial as of the time of the alleged

infringement. One way to decide whether any difference between a limitation of an Asserted

Claim and a part of the Roku Accused Products is not substantial is to consider whether, as of



5
  Direct infringement with respect to Roku Accused Products needs to be shown for the purpose
of proving indirect infringement by Roku with respect to such products.
6
  If a patent claim, such as independent claims 1, 30 and 32 at issue here, uses the term
“comprising,” that patent claim is to be understood as an open claim. An open claim is infringed
as long as every limitation in the claim is present in a particular accused product. The fact that an
accused product also includes any other parts will not avoid infringement, as long as it has every
limitation in the patent claim.


                                                   28
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 29 of 45




the time of the alleged infringement, the part of the Roku Accused Products (1) performed

substantially the same function, (2) in substantially the same way, (3) to achieve substantially

the same result as the limitation in the Asserted Claim. MV3 contends that Roku is precluded

from asserting the defenses of prosecution history estoppel and claim limitation vitiation

because Roku failed to raise them in its pleadings, during fact discovery, expert reports, or

during expert discovery. See MV3’s Motion in Limine No. 4 to Exclude Certain References

to Arguments Relating to Non-Infringement and Invalidity at 2-5. MV3 objects to Roku’s

contention of infringement below because it does not accurately describe the scope of MV3’s

doctrine of equivalents infringement allegations.

       2.      Whether MV3 has shown by a preponderance of the evidence that Roku has

indirectly infringed the Asserted Claims of the ’223 Patent by inducing others to directly

infringe literally and/or under the doctrine of equivalents.

               a.      To prove indirect inducement infringement, MV3 must prove that Roku

actively induced someone else (company, individual, entity, etc.) to directly infringe the ’223

Patent literally and/or under the doctrine of equivalents.

               b.      Inducement infringement: Roku is liable for inducement infringement

if (1) someone else or some other company or entity directly infringed the Asserted Claims,

(2) Roku intended to cause someone else or some other company or entity to directly infringe

the Asserted Claims, and (3) Roku was aware that these actions of others that MV3 alleges

Roku induced would constitute infringement of the ’223 Patent.

       Roku’s Position

       1.      Whether MV3 has shown by a preponderance of the evidence that Roku Ultra,

Roku Express, Roku Express+, Roku Premiere, Roku Premiere+, Roku Streaming Stick, Roku




                                                 29
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 30 of 45




Streaming Stick+, Roku Smart Soundbar, and Roku TV products7 directly infringe any of the

Asserted Claims of the ’223 Patent.

                a.      To prove direct infringement, MV3 must prove that the Roku Accused

Products practice one or more of the Asserted Claims of the ’223 Patent under either literal

infringement and/or the doctrine of equivalents.

                b.      Literal Infringement: To determine literal infringement, the jury must

compare each of the Roku Accused Products with each Asserted Claim and determine whether

every claim limitation of each Asserted Claim is included in each product. If every limitation

of the claim is included in that product, then it literally infringes that claim.8

                c.      Doctrine of Equivalents Infringement: If the DIAL operation on the

Roku Accused Products does not literally infringe an Asserted Claim only because the

“receiving the first media content in the first size format from the mobile device input” and

“querying the mobile computing device to determine the first size format” limitations are not

identically present in the Roku Accused Products, then MV3 must prove that the Roku Accused

Products infringe under the doctrine of equivalents. The “receiving the first media content in

the first size format from the mobile device input” and “querying the mobile computing device

to determine the first size format” can be met under the doctrine of equivalents if the DIAL

operation on the Roku Accused Products includes parts and operations that are identical or

equivalent to the particular limitation. A part or operation of a product is equivalent to a



7
  Direct infringement with respect to Roku player and Roku TV products needs to be shown for
the purpose of proving indirect infringement by Roku with respect to such products.
8
  If a patent claim, such as independent claims 1, 30 and 32 at issue here, uses the term
“comprising,” that patent claim is to be understood as an open claim. An open claim is infringed
as long as every limitation in the claim is present in a particular accused product. The fact that an
accused product also includes any other parts will not avoid infringement, as long as it has every
limitation in the patent claim.


                                                   30
          Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 31 of 45




limitation of an Asserted Claim if a person of ordinary skill in the field would think that the

differences between the part and the limitation were insubstantial as of the time of the alleged

infringement. One way to decide whether any difference between a limitation of an Asserted

Claim and a part of the Roku Accused Products is insubstantial is to consider whether, as of

the time of the alleged infringement, the part of the Roku Accused Products (1) performed

substantially the same function, (2) in substantially the same way, (3) to achieve substantially

the same result as the limitation in the Asserted Claim. The doctrine of equivalents is not

applicable if prosecution history estoppel applies because patentability amendments were

made during prosecution. Further, the doctrine of equivalents is not applicable under the

doctrine of claim vitiation if MV3 is applying the doctrine of equivalents in any way that would

vitiate or read out a claim element.

          2.   Whether MV3 has shown by a preponderance of the evidence that Roku has

indirectly infringed of the Asserted Claims of the ’223 Patent by inducing others to directly

infringe literally and/or under the doctrine of equivalents.

               a.      To prove indirect inducement infringement, MV3 must prove that Roku

had knowledge of the ’223 patent prior and also knew that the acts of others that MV3 alleges

Roku induced constitute patent infringement.

               b.      Inducement infringement: Roku is liable for inducement infringement

if (1) someone else or some other company or entity directly infringed the Asserted Claims,

(2) Roku had knowledge of the ’223 patent, (3) Roku intended to cause someone else or some

other company or entity to directly infringe the Asserted Claims, and (4) Roku was aware that

the acts of others that MV3 alleges Roku induced would constitute infringement of the ’223

Patent.




                                                 31
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 32 of 45




       •       Validity/Enforceability

       1.      Whether Roku has shown by clear and convincing evidence that any prior art

reference or references invalidate the Asserted Claims of the ’223 Patent under 35 U.S.C. §§

102 and/or 103.

       2.      Whether Roku has shown by clear and convincing evidence that any Asserted

Claims of the ’223 Patent are invalid for failing to satisfy the written description requirement

with respect to the “adaptive circuitry” term.

       3.      Whether Roku has shown by clear and convincing evidence that the ’223 Patent

is unenforceable as barred by the doctrine of inequitable conduct.

       •       Patent Damages and Remedies

       MV3’s Position

       1.      If Roku is found to infringe any valid Asserted Claim of the ’223 Patent, the

amount adequate to compensate MV3 for that infringement, which in no event shall be less

than a reasonable royalty.

       2.      The following damages periods are applicable: (1) October 14, 2014 (date of

first infringing sale or hypothetical negotiation date) to October 9, 2029 (expiration date of the

’223 Patent); (2) October 16, 2018 (date Roku received notice of the ’223 Patent by virtue of

MV3’s complaint) to October 9, 2029; (3) October 14, 2014 to June 1, 2020 (anticipated trial

date); and/or (4) October 16, 2018 to June 1, 2020. MV3 objects to Roku’s contention below

that damages for infringement by the accused functionalities on Roku TVs cannot begin to toll

any earlier than the complaint filing date. MV3 further objects to Roku’s contention below

that the damages period for all Roku Accused Products for infringement by the accused

functionalities ends at the date of the trial of this case. MV3 also objects to Roku’s contention




                                                 32
          Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 33 of 45




below that it would be legally improper to assess damages past the date of the trial and through

the expiration date of the ’223 Patent.

          3.      The amount and manner of calculation of an on-going royalty for Roku’s

continued infringement post-trial (future infringement), to the extent the period of damages is

scenario (3) or (4) in paragraph 2(a) above.

          4.      The amount and manner of calculation of any pre-judgment and post-judgment

interest.

          5.      The amount and manner of calculation of any supplemental damages as

appropriate.

          6.      Whether MV3 or Roku has shown that this is an exceptional case entitling the

party to an award of reasonable attorneys’ fees and costs under 35 U.S.C. § 285, and if so the

amounts thereof.

          7.      Whether MV3 has shown by preponderance of the evidence that it is entitled to

enhanced damages under 35 U.S.C. § 284, and if so, the amount thereof.9

          Roku’s Position

          1.      If Roku is found to infringe any valid Asserted Claim of the ’223 Patent, the

amount adequate to compensate MV3 for that infringement, which should be a reasonable

royalty.

          2.      The period of damages: Damages, if any, for infringement by screen mirroring

and/or DIAL on Roku TVs cannot begin to toll any earlier than October 16, 2018 (the date

Roku received notice of the ’223 Patent by virtue of MV3’s complaint). Damages, if any, for

infringement by screen mirroring and/or DIAL on Roku players cannot begin to toll any earlier



9
    Dkt. 5 at ¶ 33.


                                                 33
         Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 34 of 45




than October 14, 2014 (the date of first infringing sale or hypothetical negotiation date). The

following damages, if any, periods are viable: (1) for infringement by screen mirroring and/or

DIAL on Roku TVs, the damage period ends at the date of the trial of this case and cannot

begin to toll any earlier than October 16, 2018 (date Roku received notice of the ’223 Patent

by virtue of MV3’s complaint) and (2) for infringement by screen mirroring and/or DIAL on

Roku players, the damage period ends at the date of the trial of this case and cannot begin to

toll any earlier than October 14, 2014 (date of first infringing sale or hypothetical negotiation

date).

         3.    It would be legally improper to assess damages past the date of the trial and

through the expiration date of the ’223 patent, i.e., into October 2029 as MV3 contends.

Damages, if any, are limited to compensate for past infringement, and MV3’s request for

damages for acts that have not occurred is not compensatory.

         4.    The amount and manner of calculation of an on-going royalty for Roku’s

continued infringement post-trial (future infringement), to the extent an on-going royalty is

considered.

         5.    The amount and manner of calculation of any pre-judgment and post-judgment

interest.

         6.    The amount and manner of calculation of any supplemental damages as

appropriate.

         7.    Whether MV3 or Roku has shown that this is an exceptional case entitling the

party to an award of reasonable attorneys’ fees and costs under 35 U.S.C. § 285, and if so the

amounts thereof.




                                                 34
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 35 of 45




        8.       MV3 is not entitled to enhanced damages under 35 U.S.C. § 284. MV3 has not

pled or requested enhanced damages in its complaint or any time prior to its reference to

enhanced damages in this Pretrial Order.

        •        MV3’s Statement Regarding Issues to be Decided by the Court

        1.       MV3 reserves the right to object to the language and substance of any proposed

instructions and questions on the issues of obviousness, anticipation, inequitable conduct, or

any other invalidity or unenforceability theory proposed by Roku.

        2.       All issues for trial have been identified and no post-trial determinations or

hearings regarding invalidity, unenforceability,10 or infringement are anticipated.       MV3

contends that all issues related to its claims for post-trial issues such as exceptional case,

enhanced damages, attorney’s fees, ongoing royalties, and post and pre-trial interest should not

be submitted to the jury, and the jury should not be advised of MV3’s claims for these limited

post-trial issues.

             •        Roku’s Statement Regarding Issues to be Decided by the Court

        1.       Roku reserves the right to object to the language and substance of any proposed

instructions and questions on any issues or theories proposed by MV3.

        2.       The Court has the discretion to seek advisory opinions from the jury on the

factual issues underlying equitable conduct including materiality and intent.

G.      LIST OF WITNESSES

        MV3’s List of Witnesses is attached as Exhibit 2. MV3’s Objections to Roku’s List of

Witnesses is attached as Exhibit 3.



10
  As discussed in MV3’s Motion in Limine No. 3, MV3 contends that Roku’s affirmative defense
and counterclaim alleging inequitable conduct is an equitable remedy reserved for the Court. (Dkt.
215.)


                                                 35
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 36 of 45




       Roku’s List of Witnesses is attached as Exhibit 4.

       The parties will continue to meet and confer regarding MV3’s objections in order to strive

to resolve all objections and issues prior to presenting them to the Court.

H.     LIST OF EXHIBITS

       MV3’s List of Exhibits with Roku’s objections is attached as Exhibit 5.

       Roku’s List of Exhibits with MV3’s objections is attached as Exhibit 6.

       The parties will continue to meet and confer regarding their respective objections and strive

to resolve all objections and issues prior to presenting them to the Court.

I.     DEPOSITION DESIGNATIONS

       MV3’s Deposition Designations and Roku’s Counter Deposition Designations with

the Parties’ respective objections are attached as Exhibit 7.

       Roku’s Deposition Designations and MV3’s Counter Deposition Designations with the

Parties’ respective objections are attached as Exhibit 8.

       The parties will continue to meet and confer regarding their respective objections and strive

to resolve all objections and issues prior to presenting them to the Court.

J.     TRIAL DISCLOSURES

       The parties agree that the identity and order of each witness (both live and by

deposition) will be disclosed by mutual exchange at 7:00 p.m. Central two calendar days before

their intended use (including specific identification of the deposition segments being played), and

objections by 7:00 p.m. Central one calendar day before their intended use.

       The parties agree that each exhibit and demonstrative (e.g., graphic and illustrative

materials for opening statements, witness examinations, and closing arguments) will be disclosed

by mutual exchange at 7:00 p.m. Central two calendar days before use, and objections will be

served by 7:00 p.m. Central one calendar day before their intended use. The parties agree to


                                                 36
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 37 of 45




attempt to resolve objections through a meet-and-confer to begin on or before 9:00 p.m. Central

on the day objections are served. The Parties agree to continue discussions to resolve whether

exhibit call-outs on slide presentations are considered graphic or illustrative materials.

K.      PROPOSED JURY INSTRUCTIONS

        The Parties timely exchanged proposed jury instructions and objections to the other

Party’s proposed instructions, which are attached hereto as Exhibit 9. MV3 and Roku have

been diligently working to narrow disputes regarding the proposed instructions and will

supplement Exhibit 9 as soon as possible with agreed instructions and consolidated disputed

instructions.

        The parties will continue to meet and confer regarding their respective objections and

strive to resolve all objections and issues prior to presenting them to the Court pursuant to

Local Rule CV-16(e)(7) – at least 14 days before the Final Pretrial Conference, which is

currently scheduled for May 20, 2020.

L.      LIST OF ANY PENDING MOTIONS

            •        MV3’s pending motions

                   o Dkt. No. 137 – SEALED MV3’s Motion to Exclude Certain Opinions
                     in the Expert Report of Lauren R. Kindler

                   o Dkt. No. 138 – SEALED MV3’s Motion to Exclude Certain Opinions
                     in the Expert Report of Robert L. Stoll

                   o Dkt. No. 139 – SEALED MV3’s Motion to Exclude Certain Portions
                     in Dr. Samuel Russ’s Opening Expert Report

                   o Dkt. No. 140 – SEALED MV3’s Motion to Exclude Opinions in
                     Russ’s Rebuttal Expert Report and Bovik’s Opening and Rebuttal
                     Expert Reports

                   o Dkt. No. 141 – SEALED MV3’s Omnibus Motion for Partial
                     Summary Judgment

                   o Dkt. No. 201 – MV3’s Motion in Limine No. 1


                                                 37
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 38 of 45




        o Dkt. No. 214 – SEALED MV3’s Motion in Limine No. 2

        o Dkt. No. 215 – SEALED MV3’s Motion in Limine No. 3

        o Dkt. No. 216 – SEALED MV3’s Motion in Limine No. 4

        o Potential motions as necessary pursuant to Fed. R. Civ. P. 50 relating
          to Roku’s defenses and counterclaims.

   •        Roku’s pending motions

        •    Dkt. 133 – Motion to Exclude Marais Testimony/Report (filed
             3/19/2020)

        •    Dkt. 142 – SEALED – Roku’s Motion for Summary Judgment (filed
             3/19/2020)

        •    Dkt. 144 – SEALED – Roku’s Motion to Exclude Weinstein
             Opinions/Testimony (filed 3/20/2020)

        •    Dkt. 159 – Roku’s Motion to Exclude/Preclude MV3 and Dr. Daniel
             Schonfeld (filed 3/30/2020)

        •    Dkt. 197 – Roku’s Motion in Limine No. 4 (filed 4/22/2020)

        •    Dkt. 208 – SEALED – Roku’s Motion in Limine No. 1 (filed
             4/24/2020)

        •    Dkt. 209 – SEALED – Roku’s Motion in Limine No. 2 (filed 4/24/202)

        •    Dkt. 210 – SEALED – Roku’s Motion in Limine No. 3 (filed
             4/24/2020)

        •    Dkt. 211 – SEALED – Roku’s Motion in Limine No. 5 (filed
             4/24/2020)

        •    Dkt. 212 – SEALED – Roku’s Motion in Limine No. 6 (filed
             4/24/2020)

        •    Dkt. 213 – SEALED – Roku’s Motion in Limine No. 7 (filed
             4/24/2020)

        •    Dkt 220 – SEALED (not yet entered as a separate docket) – Roku’s
             Motion for Summary Judgment (DIAL) (filed 4/28/2020)




                                     38
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 39 of 45




M.     PROBABLE LENGTH OF TRIAL

       MV3’s Position

       The probable length of trial is 5-6 days, excluding jury selection, which is appropriate

for a single patent case in which only 8 claims are being asserted. MV3 requests that each side

be allotted 13-16 hours for trial, exclusive of voir dire, opening statements, and closing

arguments. MV3 objects to Roku’s proposed length of trial of 10 days. Specifically, MV3

objects to Roku’s characterizations of MV3 as a corporation and MV3’s trial plan, Roku’s trial

plan, and Roku’s attempt to adduce evidence at trial, which is the subject of pending Motions

in Limine. (Dkt. Nos. 201, 214.)

       Roku’s Position

       The currently-scheduled length of trial is 10 days. (Dkt. 51.) Assuming each day

involves about 6.5 hours before the jury once testimony begins, the total trial time over the 10

days would be 65 hours, or up to 32.5 hours per side, if the time is split equally.

       Roku believes that the total trial time, as it is currently scheduled, can be shortened.

Roku requests that each side be allotted 24-26 hours for trial, exclusive of voir dire, opening

statements, and closing arguments. Roku notes that MV3’s time allotment suggestion would

be unworkable for the case MV3 has elected to bring.

       The ’223 patent that MV3 has asserted is complicated and its claims are lengthy. Each

of the independent ’223 patent claims literally spans about an entire column of the patent.

Claim 1 alone is 475 words long. MV3’s case requires the consideration of Roku streaming

media players, Roku TVs, a screen mirroring operation, and a DIAL operation. All of these

items have differences that are relevant to the ’223 patent case in the way in which they are

designed and in the way in which they function.




                                                 39
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 40 of 45




       MV3 is also planning to present a complex, multi-pronged damages case. Its damages

case involves three separate models — survey approach, average profit per user approach, and

third party app approach — that are each independently applied to a running royalty theory

and a lump sum theory.

       MV3’s case also includes a survey to go with its survey approach damages model.

Since a survey is involved, survey subject matter must be addressed by Roku percipient

witnesses and survey experts will testify for Roku and MV3 in addition to the typical technical

and damages percipient witnesses and expert witnesses that testify in patent cases.

       The claims, and the issues that must be resolved, are not focused. They pertain to

various technology areas and aspects. At least the following areas of technology must be

explained to and decided by the jurors:

                  o WiFi

                  o Device-to-device interface technology

                  o Software operation and software code

                  o Software stack and software port operation

                  o Roku player hardware architecture

                  o Different signal and media content types content

                  o Roku TV hardware architecture

                  o Mobile computer to Roku player and Roku TV communication and

                      control signals exchange

                  o Roku player and Roku TV to display device communication and control

                      signals exchange




                                                 40
        Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 41 of 45




                      o Authorization protocols and operations between a Roku device and a

                         mobile computer

                      o Screen mirroring as it operates on Roku players, screen mirroring as it

                         operates on Roku TVs

                      o DIAL as is operates in conjunction with Roku players and Roku TVs

Further, Roku, as an operating company, must present percipient witness to introduce the

company and describe facts pertaining to the technical, damages, and survey aspects of the

case. MV3, on the other hand, is a three person partnership with little more than the patent to

discuss.

        Finally, MV3 has refused to agree to very basic facts, meaning that time will be

required at trial to establish facts, such as the prior art status of patents and patent applications

published years before the earliest priority date. Similarly, MV3 has refused to agree to

fundamental facts such as MV3’s status as a non-practicing entity and Roku’s operating

headquarters or its number of employees.

N.         CERTIFICATIONS

        The undersigned counsel for each of the parties in this action do hereby certify and

acknowledge the following:

        (1)     Full and complete disclosure has been made in accordance with the Federal

Rules of Civil Procedure and the Court’s orders;

        (2)     Discovery limitations set forth in the Federal Rules of Civil Procedure, the

Local Rules, and the Court’s orders have been complied with;

        (3)     Each exhibit in the List of Exhibits herein:

                (a)      is in existence;

                (b)      is numbered; and has been disclosed and shown to opposing counsel.


                                                   41
     Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 42 of 45




Dated: April 30, 2020            RESPECTFULLY SUBMITTED,

                                 By: /s/ Andy Tindel
                                      J. Mark Mann (Texas Bar No. 12926150)
                                      mark@themannfirm.com
                                      G. Blake Thompson (Texas Bar No. 24042033)
                                      blake@themannfirm.com
                                      MANN | TINDEL | THOMPSON
                                      300 W. Main Street
                                      Henderson, Texas 75652
                                      913 Franklin Ave., Suite 201
                                      Waco, Texas 76701
                                      Telephone: (903) 657-8540
                                      Facsimile: (903) 657-6003

                                     Andy Tindel (Texas Bar No. 20054500)
                                     atindel@andytindel.com
                                     MANN | TINDEL | THOMPSON
                                     112 E. Line Street, Suite 304
                                     Tyler, Texas 75702
                                     Telephone: (903) 596-0900
                                     Facsimile: (903) 596-0909

                                     Craig D. Cherry (Texas Bar No. 24012419)
                                     ccherry@haleyolson.com
                                     HALEY & OLSON, P.C.
                                     100 N. Ritchie Road, Suite 200
                                     Waco, Texas 76712
                                     Telephone: (254) 776-3336
                                     Facsimile: (254) 776-6823

                                     Jonathan K. Waldrop (CA Bar No. 297903)
                                     (Admitted in this District)
                                     jwaldrop@kasowitz.com
                                     Darcy L. Jones (CA Bar No. 309474)
                                     (Admitted in this District)
                                     djones@kasowitz.com
                                     Marcus A. Barber (CA Bar No. 307361)
                                     (Admitted in this District)
                                     mbarber@kasowitz.com
                                     John W. Downing (CA Bar No. 252850)
                                     (Admitted in this District)
                                     jdowning@kasowitz.com
                                     Heather S. Kim (CA Bar No. 277686)
                                     (Admitted in this District)
                                     hkim@kasowitz.com
                                     Jack Shaw (CA Bar No. 309382)
                                     (Admitted in this District)
                                     jshaw@kasowitz.com
                                     ThucMinh Nguyen (CA Bar No. 304382)
                                     (Admitted pro hac vice)
                                     tnguyen@kasowitz.com


                                    42
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 43 of 45



                                KASOWITZ BENSON TORRES LLP
                                333 Twin Dolphin Drive, Suite 200
                                Redwood Shores, California 94065
                                Telephone: (650) 453-5170
                                Facsimile: (650) 453-5171

                                Paul G. Williams (GA Bar No. 764925)
                                (Admitted pro hac vice)
                                pwilliams@kasowitz.com
                                KASOWITZ BENSON TORRES LLP
                                1349 West Peachtree Street N.W., Suite 1500
                                Atlanta, Georgia 30309
                                Telephone: (404) 260-6080
                                Facsimile: (404) 260-6081


                                Attorneys for Plaintiff
                                MV3 PARTNERS LLC




                               43
Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 44 of 45



                                    By: /s/ Alexander J. Hadjis
                                         Alexander J. Hadjis (pro hac vice)
                                         Lisa M. Mandrusiak (pro hac vice)
                                         Michael D. West (pro hac vice)
                                         Tia D. Fenton (pro hac vice)
                                         W. Todd Baker (pro hac vice)
                                         OBLON, MCCLELLAND, MAIER
                                         & NEUSTADT, L.L.P.
                                         1940 Duke Street
                                         Alexandria, VA 22314
                                         (703) 413-3000
                                         ahadjis@oblon.com
                                         lmandrusiak@oblon.com
                                         mwest@oblon.com
                                         tfenton@oblon.com
                                         wtbaker@oblon.com
                                         Richard D. Milvenan
                                         State Bar No. 14171800
                                         McGINNIS LOCHRIDGE LLP
                                         600 Congress Avenue, Suite 2100
                                         Austin, Texas 78701
                                         (512) 495-6000
                                         rmilvenan@mcginnislaw.com

                                         David N. Deaconson
                                         Tex. Bar No. 05673400
                                         PAKIS, GIOTES, PAGE & BURLESON,
                                         P.C.
                                         P.O. Box 58
                                         Waco, Texas 76703-0058
                                         (254) 297-7300
                                         deaconson@pakislaw.com

                                         Darryl Adams
                                         Tex. Bar No. 00796101
                                         SLAYDEN GRUBERT BEARD LLC
                                         401 Congress Ave., Ste. 1650
                                         Austin, Texas 78701
                                         dadams@sgbfirm.com

                                         Attorneys for
                                         DEFENDANT ROKU, INC.




                               44
       Case 6:18-cv-00308-ADA Document 241 Filed 04/30/20 Page 45 of 45




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 30th

day of April, 2020.




                                                /s/ Andy Tindel
                                                Andy Tindel




                                              45
